ATTORNEY GRIEVANCE COMMISSION                                                            *      IN THE
OF MARYLAND                                                                                     COURT OF APPEALS
                                                                                         *      OF MARYLAND
                                             Petitioner,
                                                                                         *      Misc. Docket AG
v.                                                                                              No. 9
                                                                                         *
STEVEN COCHARIO ANTHONY                                                                         September Term, 2019
                                                                                         *
                                             Respondent.

                                                                                   ORDER

                       Upon consideration of the Petition for Disciplinary or Remedial Action filed by

Petitioner pursuant to Maryland Rule 19-721(a)(2) and 19-738 and any response to the

Court’s Order to Show Cause, it is 21st day of August, 2019

                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Steven

Cochario Anthony, be and hereby is immediately suspended from the practice of law in the

State of Maryland pursuant to Maryland Rule 19-738(d) until further order of this Court;

and it is further

                       ORDERED, that the Clerk of this Court shall remove the name of Steven Cochario

Anthony from the register of attorneys in the Court and certify that fact to the Client

Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State

in accordance with Maryland Rule 19-761(b).




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                   /s/ Mary Ellen Barbera
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                   Chief Judge
                        2019-08-21 15:46-04:00




Suzanne C. Johnson, Clerk